DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicants Pro Se
Whereas a Power of Attorney appears to have been filed on 09/15/2020 in the instant application, it is respectfully noted that an examination of this application reveals that applicant appears unfamiliar with patent prosecution procedure.  Notably, the numerous issues present in at least the claims and drawings would appear to indicate that applicant is unfamiliar with U.S. patent prosecution procedure.  The following is simply noted as a courtesy, in case Applicant is acting Pro Se.
While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
It is further noted that if Applicant intends to continue prosecution of this or another patent application without assistance from a registered practitioner, Applicant is informed of the USPTO’s Pro Se Assistance Program, which may be reached, toll free, at 1-866-767-3848. Additional information may be found at the following internet address:
http://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program

Preliminary Formalities
The claims are generally narrative and replete with indefinite language, and further fail to clearly set forth both the number and dependency of claims set forth.
For the purpose of examination, it will be considered that there are two independent claims, with independent claim 1 starting on the first claim page, labeled as page “8”, with the phrase “1-  Wind turbine operating” and ending on the second claim page with the phrase “- Suction fans (6) […] inside the building.” and independent claim 2 starting on the second claim page with the phrase “2- Wind turbines operating […]” and continuing to the end of the page.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Saudi Arabia on 11/16/2019. It is noted, however, that applicant has not filed a certified copy of the SA 119410210 application as required by 37 CFR 1.55.

Drawings
The drawings were received on 09/15/2020.  These drawings are unacceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  

Regarding all Figures, replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because: 
	• The drawings are informal in nature and generally poor in quality.
• The drawings have text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible).  See 37 CFR 1.84(l) and (p)(1).
	• The shading of the drawings significantly reduces legibility.  Whereas shading may be used, it should only be done if it does not reduce legibility. It is recommended to change the heavy shading shown in the Figure(s) to light shading, with as few lines as practicable, or omit use of shading. See 37 CFR 1.84(m).
	• Numbers, letters, and reference characters on the drawings must measure at least 0.32 cm (1/8 inch) in height.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claims 1, 2 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1, 2, each of the claims is lacking an article (“a,” “an,” or “the”).  The appropriate article, —A—, —An—, or —The— should be added to the start of each claim, as each claim must be the object of a sentence.  See MPEP § 608.01(m).
Regarding claims 1, 2, each element should be separated by a line indentation.  See 37 CFR 1.75(i), MPEP 608.01(m).
Regarding claims 1, 2, the spacing of the lines is such as to make reading difficult. New application papers with lines 1 ½ or, preferably, double spaced, on good quality paper are required (see 37 CFR 1.52(b)(2)).
Regarding claims 1, 2, the claims each comprise multiple sentences.  However, each claim must be the object of a single sentence (see MPEP §608.01(m)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, the claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, does not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitations “the energy of (natural wind)” (line 2), “the fresh air” (lines 2, 3, etc.), “the ground” (line 4), “the winds” (line 5), “the tubing” (line 6), “the (closed turbine field) building” (line 7), “the other though tubing” (line 8), “the closed building” (singular, line 12), “the number of suction fans” (lines 12-13), “the other building next to it” (line 15), “the first building” (line 16), “the one” (lines 16, 17), “the last building” (line 17), “the 
Regarding claim 1, the following are examples of limitations which are narrative in form and comprise indefinite language.  The following does not constitute a complete listing of ambiguous language present in the pending claim.
“this wind is contained and withdrawn from the fresh air by pole-raised mounts” (line 3);
“nozzles are at a technically appropriate height” (line 4);
“move automatically via sensors” (lines 4-5; note that a ‘sensor’, as understood in the art, is not a ‘motor’ capable of “mov[ing]” another element, though this is how the claim appears to be defining the “sensors”);
“the wind enters the mounts and are propelled into the tubing” (lines 5-6);
“suction (discharge) fans that draw wind from the building and expel it continuously; thus air velocity is increased and drives the turbines that generate electricity efficiently” (lines 9-10);
“Many adjacent executive buildings can be constructed” (lines 13-14);
“each building can be equipped with a plurality of tubes connecting it to the other building next to it and allows air to pass from one building to another uninterruptedly” (lines 14-16);
“an air stream is generated in all buildings and actuates the turbines at the same time with the same operating capacity” (lines 18-19);
“The invention, as shown in Figure 1, includes:” (lines 19-20; note that the metes and bounds of the patent protection sought are not defined by the drawings but rather by the 
“-Pole- raised wind mounts (1) made of iron at an appropriate height and installed against the wind in the possible positions (for wind turbine fields)” (lines 21-22);
“- Turbine field building (3): a closed building with a technically appropriate size and height.” (lines 28-29);
“It is built above or under the ground and is used to isolate several wind turbines therein” (lines 29-30);
“the wind mechanically exits from the other side” (line 31);
“- Wind turbines (4) used to generate electricity, installed in a field within the closed building, with a technically appropriate number (at least one) and with suitable capacities.” (lines 32-33);
“Suction fans (6) inside the wind exit tubing (5) that are used to suction and draw the wind from the building and expel it outside continuously, thus doubling the wind velocity and energy inside the building.” (page 2, lines 1-3).
Regarding claim 2, 
Regarding claim 2, the following are examples of limitations which are narrative in form and comprise indefinite language.  The following does not constitute a complete listing of ambiguous language present in the pending claim.
“Wind turbines operating inside closed buildings used to generate electricity.” (line 1);
“the wind is (mechanically) contained and drawn from the fresh air by huge fans that pump it into the building” (lines 2-4);
“the wind exits (mechanically) from the other side of the building by pipes provided with suction (discharge) fans that draw the wind from the building and expel it outside continuously” (lines 4-6);
“The wind velocity inside the closed building is directly proportional to the number of suction fans and the amount of wind drawn from the building, so the greater their number, the greater the wind velocity inside the building becomes” (lines 7-9);
“The invention as shown in Figure (2) includes:” (line 15; note again that the metes and bounds of the patent protection sought are not defined by the drawings but rather by the claims; limitations/features from the drawings and disclosure in general are not, and cannot be, read into the claims in a utility patent application);
“This building is a closed one with a technically appropriate size and height, and constructed above or under the ground” (lines 16-17);
“and (mechanically) receives the wind that is pumped by propeller fans from one side and (mechanically) exits from the other side by means of powerful suction fans, so a strong air stream that rotates the turbines is formed” (lines 17-20);
“Wind turbines (4) used to generate electricity; these turbines are installed and distributed in the closed building, according to technical calculations, in a technically appropriate number, and with appropriate capacities.” (lines 25-27);
“Suction fans (6) installed inside the exit openings and used to draw wind from inside the building and expel it outside in order to form a fast air stream inside the building that actuates the turbines.” (lines 30-32).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references appear to anticipate and/or render obvious, the claimed invention as it may be best understood.
US 1,112,203 to Fandrey discloses wind turbine (wind wheels 36) operating within a building (tower building 10), the turbines operated and rotated by energy of a natural air current (see, e.g., p. 1, ll. 13-18), which may be used to generate electricity (via power from shaft 35 transmitted to driving shaft 42, to which an electrical generator may be connected).
US 5,394,016 and US 5,313,103, both to Hickey, disclose a wind turbine (fluid medium engaging member 148) operating within a building (building 152), the turbine operated and rotated by energy of a natural air current (wind to enter the region 150 between floors 142 and 144), which may be used to generate electricity (see, e.g., Figs. 9, 10; and, e.g., col. 8, l. 65 to col. 9, l. 13 in ‘016; Fig. 5 and similar language in ‘103).
Similarly, the following additional references also appear to teach, either partially or substantially, the invention as it may be best understood, including a wind turbine(s) operating within a building used to generate electricity.
US 6,172,429 B1 to Russell (see, e.g., Figs. 1, 2);
US 6,590,363 B2 to Teramoto (see, e.g., Figs. 2, 6, 13);
US 2007/0018462 A1, US 2007/0126240 A1, both to Richards et al. (see, e.g., Fig. 1);
US 2010/0213719 A1 to Botan et al. (see, e.g., Fig. 1);
US 7,911,075 B2, US 8,188,614 B2, and US 8,330,290 B2, all to Pagliasotti (see, e.g., Figs. 1-7);
US 2011/0133468 A1 to Leith (see, e.g., Figs. 1, 2);
US 2013/0251506 A1 to Chu (see, e.g., Fig. 1);
US 9,294,013 B2 to Allei (see Figs. 1-13B, showing different possible configurations);
US 9,546,644 B2 to Oroza (see, e.g., Figs. 1-3).
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.

Conclusion
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
September 27, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832